1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10

11    KRZYSZTOF F. WOLINSKI,                         No. 2:17-cv-00583-MCE-AC
12                       Plaintiff,
13           v.                                      ORDER
14    J. LEWIS et al.,
15                       Defendants.
16
            Plaintiff, a state prisoner proceeding pro se, brings this civil rights action pursuant
17
     to 42 U.S.C. § 1983. Pending before the Court are two motions filed by Plaintiff: (1)
18
     Motion for Reconsideration (ECF No. 50) of the Magistrate Judge’s October 21, 2019,
19
     order denying Plaintiff’s Motion to Compel (ECF No. 48); and (2) Motion to Vacate, Set
20
     Aside, or Correct (ECF No. 60) the Magistrate Judge’s January 15, 2019, order granting
21
     Defendants’ Motion for Sanctions (ECF No. 36).
22
            Pursuant to Eastern District of California Local Rule 303(f), a Magistrate Judge’s
23
     order shall be upheld unless “clearly erroneous or contrary to law.” Upon review of the
24
     entire file, the Court finds that it does not appear that the Magistrate Judge’s rulings were
25
     clearly erroneous or contrary to law.
26
            Accordingly, IT IS HEREBY ORDERED that:
27
            1. Plaintiff’s Motion for Reconsideration (ECF No. 50) is DENIED;
28
                                                    1
1          2. Plaintiff’s Motion to Vacate, Set Aside, or Correct Order (ECF No. 60) is
2    DENIED;
3          3. The Magistrate Judge’s October 21, 2019, and January 15, 2019, orders are
4    AFFIRMED; and
5          4. No further motions for reconsideration of or motions to vacate these orders will
6    be considered.
7          IT IS SO ORDERED.
8    Dated: April 3, 2020
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                 2
